Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00613-CR
                              NO. 01-18-00614-CR
                              NO. 01-18-00615-CR
                              NO. 01-18-00616-CR
                           ———————————
                STANTON ASHFORD CARTER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                 On Appeal from the 396th District Court
                          Tarrant County, Texas1
         Trial Court Case Nos. 1445816, 1465603, 1484458, 1484464




1
     The Texas Supreme Court transferred these appeals from the Court of Appeals for
     the Second District of Texas. See TEX. GOV’T CODE § 73.001 (authorizing transfer
     of cases between courts of appeals).
                          MEMORANDUM OPINION

      Appellant, Stanton Ashford Carter, has filed motions to dismiss these appeals.

The motions to dismiss comply with Texas Rule of Appellate Procedure 42.2(a) and

no prior decisions have issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we

grant the motions and dismiss the appeals. We dismiss any other pending motions

as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2